      Case 1:18-cr-00317-DLC Document 68 Filed 01/22/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :             18cr317 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 BRANDON GARDNER,                        :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X
DENISE COTE, District Judge:

     A conference on the violation of supervised release is

scheduled for Friday, February 5, 2021 at 3 p.m.         Due to the

recent spike in COVID-19 cases, an in-court proceeding may not

be available to the defendant.     In addition, due to the increase

in demand for videoconference proceedings, a videoconference

proceeding may not be available either.       A telephone conference

may be available, however.     Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by January 29, 2021:

       1) Does the defendant consent to be have the conference
          through videoconference technology?

       2) If a videoconference proceeding is unavailable, does
          the defendant consent to have the conference at a
          telephone conference proceeding?
         Case 1:18-cr-00317-DLC Document 68 Filed 01/22/21 Page 2 of 2



     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.


Dated:      New York, New York
            January 22, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
